Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.

Response to Amendment
Claims 18-35 are pending.  Claim(s) 1-17 is/are cancelled. Claim(s) 18-35  is/are newly presented.
The drawings of June 8, 2021 are acceptable.
The specification of March 9, 2021 is acceptable.

Response to Arguments
Applicant has presented new claims to replace the previously considered claim set. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner' s contentions.
The new rejections presented below are based on applicant's newly submitted claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites "a communication media" which was not described in the original specification. This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 18, 24, 33, the phrase "monitoring/collecting" renders the claim indefinite because it is unclear if the phrase is intended to set forth both actions (i.e., monitoring AND collecting) or if the phrase is setting forth the actions in the alternative (i.e., monitoring OR collecting). The claim language should be amended by using the proper conjunctions to clearly set forth which steps are to be performed.
Regarding Claim(s) 18, 21, 24, 31, 33 and 35, it is unclear what is meant by "cycle times' inequality/ratio". The specification contains a single instance of the term "inequality", and the passage is a copy of the claim language; therefore, there is no basis on which to determine the meaning of the claim language. Further, are "inequality" and "ratio" intended to refer to different concepts?
Regarding Claim(s) 18, 24 and 33, it is unclear if the language "analyzing the data for escalator data, flags of user data, cycle range, cycle times, cycle times' inequality/ratio, sums of absolute delta consecutive escalator step heights, groups of consecutive user data" is intended to set forth analyzing the data for all the elements or merely one of the recited elements. The claim language should be amended to include the proper conjunctions to set forth which elements are required by the claim language.
Regarding Claim(s) 18, 21, 22, 24, 31, 33 and 35, it is unclear if "state/event" is meant to set forth the same concept or different concepts.
Regarding Claim(s) 18, 24, and 33, the language "alert/notify/reply/upload" renders the claim indefinite because it is unclear if all of the actions are required or if only one action is required. The claim should be amended by using the proper conjunctions to set forth the elements required by the claim.
Regarding Claim(s) 18, 24 and 33, the language "to trigger/activate" renders the claim indefinite because it is unclear if all of the actions are required or if only one action is required. The claim should be amended by using the proper conjunctions to set forth the elements required by the claim.
Regarding Claim(s) 18, 24 and 33, the language "external device/circuit" renders the claim indefinite because it is unclear if the language sets forth both a device and circuit or if the 
Regarding Claim(s) 18, 24 and 33, the phrase "receiving/replying" renders the claim indefinite because it is unclear if the phrase is intended to set forth both actions (i.e., receiving AND replying) or if the phrase is setting forth the actions in the alternative (i.e., receiving OR replying). The claim language should be amended by using the proper conjunctions to clearly set forth which steps are to be performed.
Regarding Claim(s) 18 and 33, the language "computing/IoT cloud(s)" renders the claim indefinite because it is unclear if the language sets forth both elements or sets forth the elements in the alternative. The claim should be amended by using the proper conjunctions to set forth the elements required by the claim.
Regarding Claim(s) 20, 30, 34, the phrase "classifying/storing/separating the data" renders the claim indefinite because it is unclear if the phrase is intended to set forth all actions or if the phrase is setting forth the actions in the alternative. The claim language should be amended by using the proper conjunctions to clearly set forth which steps are to be performed.
Regarding Claim(s) 20, 30, 34, the phrase "flagging/storing flags" renders the claim indefinite because it is unclear if the phrase is intended to set forth all actions or if the phrase is setting forth the actions in the alternative. The claim language should be amended by using the proper conjunctions to clearly set forth which steps are to be performed.
Regarding Claim(s) 20, 30, 34, the phrase "calculating/storing" renders the claim indefinite because it is unclear if the phrase is intended to set forth all actions or if the phrase is setting forth the actions in the alternative. The claim language should be amended by using the proper conjunctions to clearly set forth which steps are to be performed.
Regarding Claim(s) 20, 30, 34, it is unclear what is meant by "in a number of the data/acquisition".
Regarding Claim(s) 20, 30, 34, it is unclear what is meant by "the T1/T2 inequality/ratio". The specification contains a single instance of the term "inequality", and the passage is a copy of the claim language of claim 18; therefore, there is no basis on which to determine the meaning of the claim language. Further, are "inequality" and "ratio" intended to refer to different concepts?
Regarding Claim(s) 21, 31, the phrase "counting/adding/storing" renders the claim indefinite because it is unclear if the phrase is intended to set forth all actions or if the phrase is setting forth the actions in the alternative. The claim language should be amended by using the proper conjunctions to clearly set forth which steps are to be performed.
Regarding Claim(s) 24, the phrase "communication media" does not set forth structure; therefore, the scope of the claim is unclear.
Regarding Claim(s) 35 the phrase "linking/assigning" renders the claim indefinite because it is unclear if the phrase is intended to set forth all actions or if the phrase is setting forth the actions in the alternative. The claim language should be amended by using the proper conjunctions to clearly set forth which steps are to be performed.
Claims 21, 22, 31, 32 and 35 are considered indefinite because the claims make reference to specific figures in the drawings; the limiting nature of these references is unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-23, 25-32, 34, 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19-23, 25-32, 35 and 35 are dependent upon cancelled claims; therefore, the claims cannot be considered to limit the subject matter of the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 18-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate or fairly suggest identifying a predetermined state/event and usage of the escalator and the user's height in order to alert/notify/reply/upload, based on the analyzing; alerting a not-hold-handrail user, based on the identifying, including: outputting one or more signals to trigger/activate an external device/circuit to alert the not-hold-handrail user; notifying the event occurrence(s), based on the identifying, including: sending email(s) to notify the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 20210316963 discloses a risk-detection system for a passenger conveyor which detects the heights of passengers. US Pub 20180032598 discloses a data analyzing and processing system for a passenger conveyor and discloses a passenger not holding a handrail as an abnormal event.
Applicant is invited to contact the examiner at the telephone number listed below at their earliest convenience to discuss the Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $200.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653